Mr. Justice Sheldon delivered the opinion of the Court: The question made is, on the propriety of the instruction which was given for the plaintiff. It is objected to it, that it withdrew from the jury the question of the agreement; that it assumed that there was no agreement for the application of the payments, or if so, that it was of no importance; that there must have been a direction, to be of avail. We are of opinion that appellant in his objection attaches undue force to the word “ direction.” We apprehend that the expression of a wish on the part of a debtor how a payment should be applied, would amount to a direction to that effect. A direction might be implied from circumstances. In the making of an agreement for the application of the payments, there would have been the expression of an intention and purpose on the part of Hansen & Wulff that the payments should be thus applied. An agreement between creditor and debtor for a particular application of a payment- must include an implied direction on the part of the debtor as to the application. Had there been an agreement between the parties as to the application of the payments, we cannot think that the jury could have been misled by the instruction to think that such an agreement alone would not suffice, but that, in addition thereto, the debtors must have given an express direction howto make the application. We think they could not but have considered an agreement as amounting to a direction. As there was nothing in regard to the subject but an agreement, the instruction would have been better if it had used the word agreement, instead of direction. But we cannot regard it so materially faulty as to require that the judgment should be reversed on account of such instruction. The case cited in support of the objection (Taylor v. Sandford, 7 Wheat. 20) is not in point. There, the instruction was to find for the plaintiff, unless “ the defendant at the time of paying the money had expressly directed ” its application to another simple contract debt. The instruction was held wrong, as it would exclude an application of the money made by the creditor himself, with the assent of the debtor, to the simple contract debt. The requirement of an express direction at the time of payment makes a very different case. In the absence of any appropriation by the debtor, the right of the creditor to appropriate the payment to the earlier debt, and the propriety of doing so, is undoubted. Sprague, Warner & Co. v. Hazenwinkle, 53 Ill. 419; Mills v. Fowkes, 5 Bing. N. C. 455. But it is claimed that if there was no agreement for the appropriation, then the circumstance of there being sureties for one debt should control the application in protection of the sureties to that debt. But we understand the general rule to be otherwise, and that it is the creditor’s right in such case to have the payment applied to the debt which is the most precarious, where there is nothing to control this application. 2 Pars, on Con. 631, 632. We recognize the rule as stated by that author, as follows : But where an obligor makes a general payment to his obligee, to whom he is indebted not only on the bond but otherwise, the surety of the obligor cannot require that the payment should be applied to the bond, unless aided by circumstances which show that such application was intended by the obligor. Ibid. 634. There is nothing in the point made that the judgment is uncertain as to amount The verdict was, debt $6,000; damages assessed at the sum of $949.40. The judgment entry is, “ And the plaintiff remits from the amount of damages assessed the sum of fifty-four dollars and fifty cents, and thereupon the court enters judgment against all the defendants for $6,000 debt, to be fully satisfied upon the payment of eight hundred and ninety-four dollars and ninety cents, his damages aforesaid by the jury assessed except amount remitted,” together with costs. The exception plainly applies to the damages assessed by the jury and not to the sum $894.90 Finding no substantial error, the judgment is affirmed. Judgment affirmed.